                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                            TAMPA DIVISION


TASHA WIMBLEY CRAWLEY,

       Plaintiff,

v.                                                     Case No. 8:17-cv-2218-T-CPT

NANCY A. BERRYHILL,
Deputy Commissioner for Operations,
performing the duties and functions
not reserved to the Commissioner of
Social Security,

      Defendant.
________________________________/


                                       OR DE R

       The Plaintiff seeks judicial review of the Commissioner’s decision to terminate

her Disability Insurance Benefits (DIB).       For the reasons discussed below, the

Commissioner’s decision is affirmed.

                                          I.

       The Plaintiff was born in 1979, has a high school education, and has past

relevant work experience as a customer service representative. (R. 47, 51-52, 64). In

January 2004, the Plaintiff was found disabled as of August 12, 2003, because of an

epileptic condition, which met or medically equaled the severity of the listed
impairment for epilepsy—namely, Listing 11.02A—found in 20 C.F.R. Part 404,

Subpart P, Appendix 1. (R. 10-12).

       On February 7, 2014, as part of the continuing disability review process, the

Social Security Administration (SSA) determined the Plaintiff had experienced

medical improvement and was no longer disabled as of that date. (R. 10). That

determination was upheld on reconsideration by a state agency disability officer. Id.

       At the Plaintiff’s request, an Administrative Law Judge (ALJ) conducted a

hearing on the matter on February 4, 2016. (R. 37-67). At that hearing, the Plaintiff

elected to proceed pro se after waiving her right to counsel and testified on her own

behalf. (R. 37-62, 66-67, 128). A vocational expert (VE) also testified. (R. 63-66).

       In a decision dated September 26, 2016, the ALJ found that: (1) at the time of

the comparison point decision (CPD) in January 2004, the Plaintiff had epilepsy

meeting Listing 11.02A; (2) as of February 7, 2014, the Plaintiff had the non-severe

medically determinable impairments of anxiety, anemia, hypertension, and

depression/mood disorder and the severe medically determinable impairment of

epilepsy; (3) as a result of medical improvement that occurred as of February 7, 2014,

however, the Plaintiff did not have an impairment or combination of impairments,

which met or medically equaled the severity of any of the listed impairments; (4) the

Plaintiff had the residual functional capacity (RFC) as of February 7, 2014, to perform

light work subject to certain physical and environmental limitations; and (5) the

Plaintiff was capable of performing her past relevant work as a customer service




                                          2
representative as of February 7, 2014. (R. 12-18). In light of these findings, the ALJ

concluded that Plaintiff’s disability ended on February 7, 2014. (R. 18).

       The Appeals Council denied Plaintiff’s request for review (R. 1-6).

Accordingly, the ALJ’s decision became the final decision of the Commissioner.

                                              II.
       The Social Security Act defines disability as the “inability to engage in any

substantial gainful activity by reason of any medically determinable physical or mental

impairment . . . which has lasted or can be expected to last for a continuous period of

not less than 12 months.” 42 U.S.C. § 423(d)(1)(A); 20 C.F.R. §§ 404.1505(a);

416.905(a). 1 A physical or mental impairment under the Act “results from anatomical,

physiological, or psychological abnormalities which are demonstrable by medically

acceptable clinical and laboratory diagnostic techniques.” 42 U.S.C. § 423(d)(3).

       Once an individual has been found to be disabled, their continued entitlement

to benefits is subject to periodic review. 20 C.F.R. §§ 404.1594(a), 416.994(a). Upon

conducting such a review, the Commissioner may terminate benefits if she finds that

(1) there has been medical improvement in the claimant’s impairment or combination

of impairments related to the claimant’s ability to work; and (2) the claimant is able to

engage in substantial gainful activity. 42 U.S.C. § 423(f)(1).

       In continuing disability cases, the Commissioner applies the procedures set

forth in 20 C.F.R. §§ 404.1594 and 416.994. These regulations require a multi-step



1
 Unless otherwise indicated, all citations to the Code of Federal Regulations are to the version
in effect at the time of the ALJ’s decision.
                                               3
analysis in deciding whether a disability has ended.           First, there must be a

determination: (1) whether the claimant has engaged in substantial gainful activity; (2)

if not, whether the claimant suffers from an impairment or combination of

impairments that meet or equal a listed impairment; (3) if not, whether there has been

medical improvement; (4) if so, whether such medical improvement relates to the

claimant’s ability to do work; (5) if so, whether the claimant’s current impairments are

severe; and (6) if so, whether the claimant has the RFC to perform her past relevant

work or, if not, whether she can perform other work given her RFC, age, education,

and past work experience. 20 C.F.R. §§ 404.1594(f), 416.994(f).

       “Medical improvement” is defined under the regulations as “any decrease in

the medical severity of . . . impairment(s) [that] was present at the time of the most

recent favorable medical decision that [the claimant was] disabled or continued to be

disabled.”   20 C.F.R. §§ 404.1594(b)(1)(i), 416.994(b)(1)(i).      A determination of

medical improvement “must be based on changes (improvement) in the symptoms,

signs and/or laboratory findings associated with [the claimant’s] impairment(s).” Id.

A medical improvement is only related to an individual’s ability to work “if there has

been a decrease in the severity . . . of the impairment(s) present at the time of the most

recent favorable medical decision and an increase in [the claimant’s] functional

capacity to do basic work activities.”             20 C.F.R. §§ 404.1594(b)(1)(iii),

416.994(b)(1)(iii); see also Demenech v. Sec’y of Health & Human Servs., 913 F.2d 882, 883

n.2 (11th Cir. 1990). To determine whether there has been medical improvement, the

Commissioner must compare the new medical evidence with the medical evidence

                                            4
that supported the most recent final decision holding that the claimant is disabled.

McAulay v. Heckler, 749 F.2d 1500, 1500 (11th Cir. 1985) (per curiam); see also 20 C.F.R.

§§ 404.1594(c)(1), 416.994(c)(1).

       A claimant who does not prevail at the administrative level may seek judicial

review in federal court provided that the Commissioner has issued a final decision on

the matter after a hearing. See 42 U.S.C. § 405(g). Judicial review is limited to

determining whether the Commissioner applied the correct legal standards and

whether the decision is supported by substantial evidence. See id.; Hargress v. Soc. Sec.

Admin., Comm’r, 883 F.3d 1302, 1305 n.2 (11th Cir. 2018) (citation omitted). Although

no deference is given to the Commissioner’s legal conclusions, her findings of fact “are

conclusive if they are supported by ‘substantial evidence.’” Doughty v. Apfel, 245 F.3d

1274, 1278 (11th Cir. 2001) (quotation and citation omitted). “Substantial evidence is

more than a scintilla and is such relevant evidence as a reasonable person would accept

as adequate to support a conclusion.” Hargress, 883 F.3d at 1305 n.2 (citation omitted).

In evaluating whether substantial evidence supports the Commissioner’s decision, the

Court “may not decide the facts anew, make credibility determinations, or re-weigh

the evidence.” Carter v. Comm’r of Soc. Sec., 726 F. App’x 737, 739 (11th Cir. 2018)

(citing Moore v. Barnhart, 405 F.3d 1208, 1211 (11th Cir. 2005)).

                                          III.

       The Plaintiff’s sole argument on appeal is that the ALJ failed to fully and fairly

develop the record with respect to the Plaintiff’s mental impairments. (Doc. 23 at 7).

In particular, the Plaintiff asserts that the ALJ should have ordered a mental

                                           5
consultative examination (CE) and that, because she did not, her finding that the

Plaintiff’s mental impairments were not severe lacked “a substantive basis.” Id. at 9.

In response, the Commissioner argues that the ALJ properly found that the Plaintiff

did not suffer from a severe mental impairment and that, as a result, there was no need

for the ALJ to further develop the record on the issue. (Doc. 24 at 4-12). Upon a

thorough review of the record and the parties’ submissions, the Court finds no cause

for reversal or remand.

       The Court begins its analysis with the Plaintiff’s contention that the ALJ erred

in finding that the Plaintiff’s mental impairments were not severe. As noted, where

the SSA finds that medical improvement has occurred, the ALJ must gauge whether

the claimant’s current impairments are severe.         20 C.F.R. § 404.1594 (citing

§ 404.1521). The severity of an impairment is “measured in terms of its effect upon

ability to work, and not simply in terms of deviation from purely medical standards of

bodily perfection or normality.” McCruter v. Bowen, 791 F.2d 1544, 1547 (11th Cir.

1986). As a result, an impairment is considered severe only if it significantly limits a

claimant’s physical or mental abilities to engage in basic work activities. 20 C.F.R.

§§ 404.1520, 404.1521(a), 416.920, 416.921(a); Bridges v. Bowen, 815 F.2d 622, 625-26

(11th Cir. 1987)). A non-severe impairment, on the other hand, is one that does not

result in such a limitation. 20 C.F.R. §§ 404.1522, 416.922.

       In this case, the ALJ found that the Plaintiff’s mental impairments were not

severe because they were generally controlled with conservative treatment and did not

cause her to suffer any work-related limitations. (R. 13-14). This finding is supported

                                           6
by substantial evidence. That evidence includes the Plaintiff’s report in November

2014 to her primary care provider, Dr. Colleen Campbell, that her mood had improved

with medication and that she was able to tolerate that medication; Dr. Campbell’s

assessment that the Plaintiff’s anxiety and mood disorder were “stable;” and the

testimony of the Plaintiff at the ALJ hearing that her medications were effective in

helping control her anxiety-related symptoms and that she had neither been

hospitalized for any mental health issues nor received care from a mental-health

specialist. (R. 13, 48, 443-44).

       In an effort to undermine this evidence, the Plaintiff now asserts that she was

seeing a mental health treatment provider, that her treating sources found her to have

“psychiatric issues,” and that they prescribed her certain medications and

recommended that she consult a psychiatrist. (Doc. 23 at 8). These assertions are

unpersuasive. In contravention of her first claim, the Plaintiff testified at the ALJ

hearing that she had never seen any type of mental health professional. (R. 48). As to

her other claims, the mere diagnosis of a mental condition or evidence that a claimant

has been treated with medication are insufficient, in and of themselves, to demonstrate

the severity or functional impacts of a claimant’s alleged impairments. See Moore, 405

F.3d at 1213 n.6 (distinguishing existence of plaintiff’s leg and shoulder impairments

from more salient issue of their impact on plaintiff’s ability to work).

       Even were the ALJ to have erred in finding that the Plaintiff’s mental

impairments were not severe, any such error was harmless. The ALJ explicitly stated

that she considered the Plaintiff’s non-severe impairments at the later stages of the

                                            7
sequential evaluation process when crafting the Plaintiff’s RFC and in assessing her

ability to work. (R. 14, 16); see Burgin v. Comm’r of Soc. Sec., 420 F. App’x 901, 903

(11th Cir. 2011) (“Even assuming the ALJ erred when he concluded [plaintiff’s]

edema, sleep apnea, and obesity were not severe impairments, that error was harmless

because the ALJ considered all of his impairments in combination at later steps in the

evaluation process.”) (citing Diorio v. Heckler, 721 F.2d 726, 728 (11th Cir. 1983)); Jones

v. Dep’t of Health & Human Servs., 941 F.2d 1529, 1533 (11th Cir. 1991) (accepting as

adequate clear statement of ALJ that he considered plaintiff’s impairments in

combination).

       The Plaintiff’s contention that the ALJ failed to fully and fairly develop the

record by not ordering a mental CE likewise fails. While an ALJ has a basic and

firmly-established duty to develop a full and fair record of the facts relevant to a

claimant’s application for benefits, Ingram v. Comm’r of Soc. Sec., 496 F.3d 1253, 1269

(11th Cir. 2007), this duty does not require an ALJ to order a CE wherever there is

evidence that a claimant may suffer from a particular impairment. Instead, an ALJ

“may purchase a [CE] to try to resolve an inconsistency in the evidence, or when the

evidence as a whole is insufficient to allow [her] to make a determination or decision

on [a] claim.” 20 C.F.R. § 404.1519a. Importantly, the ALJ need not exercise this

discretion in favor of ordering a CE “as long as the record contains sufficient evidence

for [her] to make an informed decision.” Ingram, 496 F.3d at 1269 (citing Doughty v.

Apfel, 245 F.3d 1274, 1281 (11th Cir. 2001)).




                                            8
       Here, the record as a whole contains scant indication that the Plaintiff suffered

from any significant mental health issues. That evidence included the Plaintiff’s

aforementioned testimony before the ALJ; the above-referenced records of the

Plaintiff’s treatment with Dr. Campbell; records of the Plaintiff’s treatment with her

neurologist, Dr. Eddy Berges, in 2007 and 2008 and from 2010 through 2013; and

records of the Plaintiff’s treatment at Tampa General Hospital in 2009 and 2010 and

at USF Health in 2010 and 2014. (R. 13-17). In addition, at the hearing, the ALJ

inquired as to the existence of additional medical records and subsequently

supplemented the record with evidence of the Plaintiff’s more recent treatment with

Dr. Berges in 2014; Dr. Ambica Tumkur, another neurologist, in December 2015; and

Dr. Campbell throughout 2014 and 2015. (R. 42-43, 129-30, 218-19). The ALJ also

considered evidence taken at the Plaintiff’s May 2014 hearing before the disability

hearing officer. (R. 15).

       These records reveal that, to the extent the Plaintiff had any mental health

issues, they were not severe. Indeed, as even the Plaintiff acknowledged during her

testimony before the ALJ, it was her seizures—not any mental impairments—that

interfered with her ability to work, to engage in certain activities of daily life, and to

perform personal care. (R. 47-52).

       In light of the above, the ALJ did not have a duty to further develop the record

relative to the Plaintiff’s mental impairments by ordering a mental CE. See Sneed v.

Barnhart, 214 F. App’x 883, 886 (11th Cir. 2006) (concluding that brief references in

the record to plaintiff’s depression and anxiety, which were being treated with

                                            9
medication, indicated a non-severe mental disorder insufficient to trigger ALJ’s duty

to obtain a CE); Slocumb v. Comm’r of Soc. Sec., 2017 WL 2889804, at *3 (M.D. Fla.

May 15, 2017) (citing Holliday v. Bowen, 848 F.2d 1206, 1210 (11th Cir. 1998))

(“Indeed, because the Social Security Act requires only substantial evidence to support

the ALJ’s findings, a consultative examination is not required to establish absolute

certainty regarding Plaintiff’s condition.”).

       The cases upon which the Plaintiff primarily relies in arguing to the contrary—

Ford v. Sec’y of Health & Human Servs., 659 F.2d 66 (5th Cir. 1981), and McCall v. Bowen,

846 F.2d 1317 (11th Cir. 1988)—are unavailing. The ALJ in Ford failed to make a

clear factual determination as to the severity of the claimant’s mental condition and

gave it short shrift in his administrative decision, despite compelling evidence of this

impairment in the record. 659 F.2d at 69. In particular, the record evidence in Ford

included an express diagnosis of the plaintiff’s depressive neurosis from a mental

health clinic at which she was examined and received counseling, along with the

counselor’s opinion that that the plaintiff was “emotionally unstable and unable to

work.” Id. McCall similarly involved statements from the Plaintiff and her treating

physicians regarding her emotional problems that counseled in favor of obtaining

additional expert evidence in this regard. 846 F.2d at 1320. 2




2
 McCall is also distinguishable insofar as it involved the Commissioner’s duty under 42 U.S.C.
§ 421(h) to obtain the opinion of a qualified psychiatrist or psychologist before making a
disability determination, a duty the Eleventh Circuit has suggested does not apply to ALJ
determinations. Sneed, 214 F. App’x at 886 (citation omitted).
                                             10
       By contrast, the ALJ here rendered an express assessment of the severity of the

Plaintiff’s mental conditions, and the record before her lacked any comparable mental

health treatment records, statements from the Plaintiff, or findings from medical

sources that could reasonably have led the ALJ to conclude that a CE was warranted.

       The fact that the Plaintiff elected to proceed pro se at the hearing does not alter

the Court’s analysis of the ALJ’s obligation to develop the record. Although an ALJ

has a “special duty” to develop the record where the claimant is unrepresented, that

heightened duty does not apply where the claimant has waived her right to counsel.

Robinson v. Astrue, 235 F. App’x 725, 727 (11th Cir. 2007) (“The ALJ has a special duty

to ensure the record demonstrates that an unrepresented claimant who did not waive

counsel was not prejudiced by the lack of counsel. By implication, where counsel has

been waived, the special duty to develop the record does not take effect.” (citing Brown

v. Shalala, 44 F.3d 931, 934 (11th Cir. 1995))); Smith v. Schweiker, 677 F.2d 826, 829

(11th Cir. 1982) (“When a claimant who has not waived his right to counsel represents

himself in a hearing, the hearing examiner’s obligation to develop a full and fair record

rises to a special duty. This special duty requires, essentially, a record which shows

that the claimant was not prejudiced by lack of counsel.”) (citation omitted). As the

Plaintiff waived her right to counsel here, the ALJ was not under a heightened

obligation to develop the record. 3




3
  The Court notes in this regard that the Plaintiff signed and dated a “Waiver of
Representation” form (R. 128) after engaging in a robust colloquy on the matter with the ALJ
(R. 39-42).
                                            11
       Even assuming arguendo that the ALJ failed to fully and fairly develop the

record, the Plaintiff is not entitled to remand. A plaintiff seeking remand of her case

where an ALJ has declined to order a CE must show not only that the ALJ erred in

doing so, but also that the plaintiff was prejudiced by the ALJ’s decision. Mosley v.

Acting Comm’r of Soc. Sec. Admin, 633 F. App’x 739, 742 (11th Cir. 2015) (citing Brown,

44 F.3d at 935). Only where “the record reveals evidentiary gaps which result in

unfairness or clear prejudice” may a court find that remand is appropriate. Id. (quoting

Brown, 44 F.3d at 935).

       Here, the Plaintiff has failed to establish that the record contains evidentiary

gaps which have resulted in unfairness or clear prejudice to her. As alluded to above,

the record does not evidence any functional limitations stemming from the Plaintiff’s

mental impairments. Consequently, her request for remand fails.

                                          IV.

       For the foregoing reasons, it is hereby ORDERED:

       1)      The Commissioner’s decision is AFFIRMED.

       2)      The Clerk is directed to enter Judgment in favor of the Defendant and

to close the case.

       DONE and ORDERED in Tampa, Florida, this 29th day of March 2019.




Copies to:
Counsel of record

                                          12
